Federated Kaufmann Fund II A Portfolio of Federated Insurance Series Primary Shares Service Shares SUPPLEMENT TO PROSPECTUSES DATED APRIL 30, 2008. Under the heading entitled, “Who Manages the Fund?” please delete the sub-section entitled Portfolio Management Information in its entirety and replace it with the following: Portfolio Management Team The Fund is managed by an investment team under the leadership of Lawrence Auriana and Hans P. Utsch, Co-Heads of Investments/Federated Kaufmann. Lawrence Auriana Lawrence Auriana has been the Fund’s Portfolio Manager since April 2002.He is Vice President of the Trust. Mr. Auriana joined Federated in April 2001 as Co-Head of Investments/Federated Kaufmann. From August 1984 to April 2001, Mr.
